Title: To George Washington from Colonel Mordecai Gist, 8 July 1777
From: Gist, Mordecai
To: Washington, George



Sir
Baltimore 8 July 1777

my last was of the 2d Instant, covering a Return of the Troops forwarded from this place total 1694, since which only a small detachment of my Regt has come in, who are to March to Morrow.
I take the liberty of laying before your Excellency the Inclosed act of Assembly, by which you will find that the Officers of the last Regts orderd by Congress are precluded the priviledge of recruiting in this state; in consequence of which, I have orderd the Officers of two Companies in Colo. Nat. Gists Regt left here under my direction, to proceed to Virginia, and Pennsylvania, whose laws I expect are less selfish and Illiberal.
should Your Excellency Incline to believe my attendance at Camp would be most consistant with the good of the Service, I should be happy to comply with your orders for that purpose. I have the honor to be sir Your Most Obedient Humble Servant

M: Gist Colo. 3d Maryland Regt

